DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant appears to be amending the preamble of claim 9, however, due to the formatting and lack of punctuation, it cannot be determined where the preamble ends and the body of the claim begins.  Therefore, the claim is unclear as to what limitations are supposed to be part of the preamble and which limitations are supposed to be part of the body of the claim.  The preamble does not limit the scope of the claim, also see MPEP §2111.02.  It is unclear how the recited “A power device comprising a Schottky diode, the Schottky diode comprising a semiconductor structure, comprising…” should be treated.  Adding proper punctuation, e.g. a semicolon (:) somewhere and a starting a new line would clarify the preamble.  For the purpose of examination, the preamble is assumed to end after the third “comprising”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 9-11, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schellhammer (US 2012/0032137, of record) in view of Morita et al. (US 2008/0050599, of record), and Jeong (US 2009/0261370).
(Re Claim 1) Schellhammer teaches a method for fabricating a power device comprising a Schottky diode, the Schottky diode comprising semiconductor structure (Fig. 2F) comprising an epitaxially grown semiconductor layer and a metallic layer, the method comprising the steps of:
a) providing an epitaxially grown semiconductor layer comprising dislocations, wherein the epitaxially grown semiconductor layer is selected from the group consisting of strained silicon, germanium, SiGe, and a III-V material (epitaxially grown layer 101, paras. [0013]-[0015], III-V materials including III-Nitride materials are disclosed, threading dislocations (TDs) discussed in paras. [0010] and [0015]-[0017], note in para. [0010] a lattice dislocation can include a V-defect, i.e. a pit, further discussed below), 
c) passivating the etched regions, wherein the passivating step c) includes a step of completely filling the etched regions with a dielectric material, (Fig. 2F, dielectric passivation 118 completely fills the regions and has a thickness over the semiconductor layer 101 equal to the depth of the pits, paras. [0020], [0021], [0025]), and
d) providing the metallic layer in direct contact with the epitaxially grown semiconductor layer and in direct contact with the passivated etched regions, thereby forming a Schottky barrier, wherein the metallic layer is selected from the group consisting of chromium, palladium, tungsten, molybdenum, silicides of the same, polycrystalline material and alloys of the same, amorphous material and alloys of the same, and combinations thereof (metal layer 120, para. [0023], it is noted aluminum is disclosed for the metal contact, and it is in direct contact with both the passivation 118 and the epitaxial layer 101 thereby forming a metal-semiconductor junction, and while a Schottky barrier is not explicitly recited, Al is known to form a Schottky barrier with the p-type GaN, further discussed below).

Schellhammer forms (Fig. 2F) aluminum directly on the III-V epitaxial semiconductor layer and directly on the dielectric passivation, and this will form a metal-semiconductor junction having a Schottky barrier.  Schellhammer teaches the metal may be selected from Cu, Al, Ag, Au, Pt, or other suitable metals (para. [0023]).  One of ordinary skill in the art would be motivated to try the other suitable metals  to look for advantages or improvements.  Related art from Jeong similarly teaches making a metal contact 155 with a p-type GaN layer 130 and teaches forming a Schottky barrier using one of Ag, Al, Pd, Pt, or Au (paras. [0039] and [0070]).  Notably, Schellhammer and Jeong each teach several of the same suitable materials (e.g. Al, Ag, Au, Pt) for forming the metal contact and Jeong further teaches Pd is also a suitable material for forming a Schottky barrier contact.  Since the prior art from Schellhammer and Jeong teach these metals are art recognized alternatives, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since these are art-recognized alternative materials having known properties of forming a metal-semiconductor Schottky contact, and the use thereof would have been 
It is noted Applicant amended the preamble to recite a “power device”.  However, the preamble does not limit the scope of the claim, also see MPEP §2111.02.  Further still, Applicant provides no special definition regarding what is or is not a power device.  Shellhammer’s device must be powered when used, thus deemed to meet a “power device”.  
(Re Claim 4) wherein the dielectric material is selected from the group consisting of silicon oxide, silicon nitride and mixtures thereof (118, Fig. 2F, paras. [0020], [0025]).
(Re Claims 6 and 18) further comprising a step e) of polishing the surface of the epitaxially grown semiconductor layer after step c) and before step d) (Fig. 2F, paras. [0019]-[0021], after the epitaxial process is complete and etching to ensure all TDs are decorated with pits, the surface is polished before metal 120 is deposited).
(Re Claims 7 and 19) wherein the metallic layer is provided by any one of physical vapor deposition (PVD), sputtering and chemical vapor deposition (para. [0023]).

As a preliminary matter, claims 9-11, and 20 are product-by-process claims.  A product-by-process claim is a product claim; Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 
(Re Claim 9)  Schellhammer teaches a power device comprising a Schottky diode, the Schottky diode comprising a semiconductor structure (Fig. 2F), comprising an epitaxially grown semiconductor layer and a metallic layer provided over the epitaxially grown semiconductor layer (epitaxially grown layer 101, paras. [0013]-[0015], III-V materials including III-Nitride materials are disclosed),
wherein etched regions completely filled with a dielectric material are arranged in the epitaxially grown semiconductor layer on top of dislocations in the epitaxially grown semiconductor layer, (etching is a process limitation as discussed above and is immaterial in this product claim, dislocations discussed in paras. [0010] and [0015]-[0017], note in para. [0010] a lattice dislocation can include a V-defect, i.e. a pit, Fig. 2F, dielectric passivation 118 completely fills the regions and has a thickness over the semiconductor layer 101 equal to the depth of the pits, paras. [0020], [0021], [0025]),
wherein the metallic layer is provided in direct contact with the epitaxially grown semiconductor layer and in direct contact with the etched regions at least partially filled with a dielectric material, thereby forming a Schottky barrier (metal layer 120, para. [0023], it is noted aluminum is disclosed for the metal contact, and it is in direct contact with both the passivation 118 and the epitaxial layer 101 thereby forming a metal-semiconductor junction, and while a Schottky barrier is not explicitly recited, Al is known to form a Schottky barrier with the p-type GaN, further discussed below).

wherein the metallic layer is a layer of a material selected from the group consisting of chromium, palladium, tungsten, molybdenum, silicides of the same, polycrystalline material and alloys of the same, amorphous material and alloys of the same, and combinations thereof (120, para. [0023], aluminum is disclosed).
Schellhammer forms (Fig. 2F) aluminum directly on the III-V epitaxial semiconductor layer and directly on the dielectric passivation, and this will form a metal-semiconductor junction having a Schottky barrier.  Schellhammer teaches the metal may be selected from Cu, Al, Ag, Au, Pt, or other suitable metals (para. [0023]).  One of ordinary skill in the art would be motivated to try the other suitable metals  to look for advantages or improvements.  Related art from Jeong similarly teaches making a metal contact 155 with a p-type GaN layer 130 and teaches forming a Schottky barrier using one of Ag, Al, Pd, Pt, or Au (paras. [0039] and [0070]).  Notably, Schellhammer and Jeong each teach several of the same suitable materials (e.g. Al, Ag, Au, Pt) for forming the metal contact and Jeong further teaches Pd is also a suitable material for forming a Schottky barrier contact.  Since the prior art from Schellhammer and Jeong teach these metals are art recognized alternatives, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since these are art-recognized alternative materials having known properties of forming a metal-semiconductor Schottky contact, and the use thereof would have been predictable to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art to try Pd as taught by Jeong for the metal contact in Schellhammer.  

Regarding the etched regions, while the process for forming the regions is immaterial in this product claim, a skilled artisan would recognize that when epitaxially growing it is statistically probable 
The "etched regions" recited in product claim 9 are immaterial in determining patentability.  The V-shaped pits need not be formed by etching and may be formed by any process.
(Re Claim 10) wherein the metallic layer (120) is provided on the epitaxially grown semiconductor layer (101), and the etched regions extend up to the interface with the metallic layer (Fig. 2F).
(Re Claims 11 and 20) wherein the dielectric material is selected from the group consisting of silicon oxide, silicon nitride and mixtures thereof (118, Fig. 2F, paras. [0020], [0025]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the applied prior art is unrelated because it teaches a light emitting diode rather than a Schottky diode.  This is unpersuasive because the claims do not presently require a Schottky diode.  Applicant only recites a Schottky diode in the preambles of the independent claims.  The preamble does not limit the scope of the claims, also see MPEP §2111.02.  Further still, by definition a Schottky diode includes a metal-semiconductor Schottky barrier contact, and Schellhammer already teaches a combination including Al and GaN, which results in a Schottky barrier, also see the instant Application as this is a combination disclosed by Applicant for forming a Schottky barrier contact.  Jeong teaches alternative metals may be used instead of Al.  It is noted Applicant amended the preambles to recite a “power device” which does not limit the claims nor does this change the structure or method.  Applicant provides no special definition 
Applicant also argues the instant application and the prior art are directed to solving different problems. The fact that Applicant has a different reason for doing what the prior art suggested doing is not demonstrative of unobviousness.  In re Kronig and Scharfe 190 USPQ 425 at 428 (CCPA 1976).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya 227 USPQ 58, 60 (Bd. Pat. App. And Inter. 1985). 
The amendments do not distinguish the claimed invention over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822